Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification (i.e. 89 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada et al (U.S. Patent Pub. 2016/0048007 A1).

With respect to claim 1, Takada et al disclose the claimed invention (as noted for example in Figure 1; on pages 20-21; data table for Example 1; and on page 11, paragraph [0201]) of a zoom lens comprising: a front group that has positive refractive power as a whole (G1-G4); and a lens group GB (G5) disposed on an image side of the 
- 0.7 < (RNf + RNb) / (RNf - RNb) < 2.0    
where RNf represents a radius of curvature of a surface located closest, to an image in the negative lens component Nf, and RNb represents a radius of curvature of a surface located closest to an object in the negative lens component Nb. As taken from Takada et al’s Example 1 data table from pages 20-21, RNf=34.520 and RNb= -11.837; so when calculated utilizing the conditional expression, the value of 0.49 is realized, which is greater than -0.7 and less than 2.0. Therefore, Takada et al meets the claimed invention of claim 1.


0.3 ≤ BFw / Y ≤ 1.5,
where BFw represents a back focus of the zoom lens at the wide-angle end, and Y represents the largest image height of the zoom lens. . As taken from Takada et al’s Example 1 data table from pages 20-21, where BFw=4.14 and Y=11.00; so when calculated utilizing the conditional expression, the value of 0.376 is realized, which is greater than 0.3 and less than 1.5. Therefore, Takada et al meets the claimed invention of claim 3.

With respect to claim 4, the zoom lens according to claim 1, wherein focusing is obtained by movement of a lens group (G3; also note for example on page 11, paragraph [0201]) other than a lens group that is disposed closest to the object (i.e. G1), out of the lens groups included in the front group (G1-G4), along the optical axis.

With respect to claim 6, the zoom lens according to claim 1, wherein the negative lens component Nb (as noted in Figure 1, lens with radius of curvatures r23 and r24) has a negative meniscus shape having a surface that is convex toward the image side.

With respect to claim 11, the zoom lens according to claim 1, wherein a lens group (G1) that is disposed closest to the object in the front group (G1-G4) is moved along the optical axis in zooming. Please note for example in Figure 1.


With respect to claim 13, an imaging apparatus comprising: the zoom lens recited in claim 1; and an image sensor (4) configured to convert an optical image that is formed on an image side of the zoom lens by the zoom lens, into an electrical signal. Please note for example in Figures 35 and 36, and their accompanying text.

Allowable Subject Matter
Claims 2, 5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not show or fairly suggest the claimed subject matter of a zoom lens having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, including as recited in claims 2 and 9, the conditional statements that must be met, Takada et al was silent on the data necessary to calculate the necessary values; as recited in claims 5 and 7, please note that Takada .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-







/EVELYN A LESTER/Primary Examiner
Art Unit 2872